Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				   DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., US Pub. No.20200186489.
As to claim 1, Chen discloses a  method comprising:
 generating, by one or more computing devices (102 fig.1), an augmented reality content item that is executable via a client application to modify user content, the user content being captured by one or more cameras of a client device and receiving, by at least one computing device of the one or more computing devices, user input indicating that interactions by users of the client application with the augmented reality content item are to be tracked (communicate and exchange data with another messaging client application 104 and third-party application(s) 105 and with the messaging server system 108 via the network 106, see abstract, fig.1, [0020] to [0022]);
 determining, by at least one computing device of the one or more computing devices, profile information corresponding to a number of users of the client application (104 fig.4) that interacted with the augmented reality content item; determining, by at least one computing device of the one or more computing devices, a user characterization for the augmented reality content item based on characteristics of the number of users of the client application that interacted with the augmented reality content item  (providing the instructions and the identified template to the content item generation module and launching and activating the template and a camera feed of the user device to allow the user to generate a content item corresponding to the selected content item generation template, see [0075] to [0077]); and 
generating, by at least one computing device of the one or more computing devices, user interface data that corresponds to one or more user interfaces that indicate at least a portion of the user characterization (presenting a video feed being captured by the front or rear-facing camera of the user device, see [0078] to [0079]).As to claim 2, Chen discloses determining, by at least one computing device of the one or more computing devices, an amount of interaction with the augmented reality content item by one or more users of the client application; and determining, by at least one computing device of the one or more computing devices, one or more usage metrics corresponding to the augmented reality content item based on the amount of interaction with the augmented reality content item by the one or more users of the client application; and wherein the one or more user interfaces indicate at least a portion of the one or more usage metrics (see [0117] to [0120]). As to claim 3, Chen discloses determining the amount of interaction with the augmented reality content item includes: determining, by at least one computing device of the one or more computing devices, a number of messages sent via the client application that correspond to the augmented reality content item; determining, by at least one computing device of the one or more computing devices, a first number of times that the augmented reality content item has been shared by users of the client application; and determining, by at least one computing device or the one or more computing devices, a second number of times that the augmented reality content item has been executed to modify one or more items of user content (see [0132] and claim 15). As to claim 4, Chen discloses determining, by at least one computing device of the one or more computing devices, a characteristic that is common between at least a threshold number of users of the client application that interacted with the augmented reality content item; and determining, by at least one computing device of the one or more computing devices, a group of users of the client application that are associated with the characteristics and that have not interacted with the augmented reality content item; and determining, by at least one computing device of the one or more computing devices, that at least a portion of the group of users is a target audience for the augmented reality content item (see [0018] and [0030]). As to claim 5, Chen discloses receiving, by at least one computing device of the one or more computing devices, a search request for augmented reality content items, the search request including one or more keywords and the search request received from a client device of a user of the client application; determining, by at least one computing device of the one or more computing devices, search results that include a plurality of augmented reality content items that correspond to the one or more keywords, the plurality of augmented reality content items including the augmented reality content item; determining, by at least one computing device of the one or more computing devices, that the user is included in the target audience for the augmented reality content item; and determining, by at least one computing device of the one or more computing devices, an order in which to present at least a portion of the search results to the user via the client application, the order being based on the user being included in the target audience for the augmented reality content item (see [0039] to [0044]). As to claim 6, Chen discloses generating, by at least one computing device of the one or more computing devices, additional user interface data that corresponds to one or more additional user interfaces that are displayed as part of a tool to build augmented reality content items, the one or more additional user interfaces including at least one user interface that enables selection of one or more features of an augmented reality content item and selection of the one or more features of the augmented reality content item using the tool causes an indication to be stored in a data structure that stores data related to the augmented reality content item, wherein the indication indicates that selection of a user interface element that is associated with a feature of the one or more features corresponds to an interaction with the augmented reality content item (see [0039] to [0044]). As to claim 7, Chen discloses determining, by at least one computing device of the one or more computing devices, a selection of the user interface element and applying, by at least one computing device of the one or more computing devices, one or more visual effects to one or more objects included in a user content item based on the selection of the user interface element (see [0053] to [0055]). As to claim 8, Chen discloses the user interface element includes a product and the selection of the user interface element includes applying one or more characteristics of the product to one or more facial features of an individual included in the user content item (facial expressions, see [0122] to [0123]). As to claim 9, Chen discloses determining, by at least one computing device of the one or more computing devices, an amount of interaction with the augmented reality content item by one or more users of the client application based on a number of selections of the user interface element; and determining, by at least one computing device of the one or more computing devices, one or more usage metrics of the augmented reality content item based on amount of interaction (see {0117] to [0120]) . As to claim 10, Chen discloses generating, by at least one computing device of the one or more computing devices, additional user interface data that corresponds to an additional user interface that includes an image captured by at least one camera of a client device and that includes a number of options, the number of options corresponding to a collection of augmented reality content items and the number of options including an option that is selectable to execute the augmented reality content item in relation to the image (see [0117] to [0122]). Claims 11-18 are rejected for the same reasons set forth in claims 1-8 and 1 respectively.

As to claim 19, Chen discloses determining a number of selections of a user interface element of the augmented reality content item; and wherein the amount of interaction with the augmented reality content item is based on the number of selections of the user interface element (see [0117] to [0120]). As to claim 20, Chen discloses receiving, in response to a selection of the user interface element, data indicating that the user interface element has been selected, wherein the data indicates an identifier of a user of the client application that made the selection; parsing, using the identifier, a data store to determine one or more characteristics of the user based on profile data of the user and storing the one or more characteristics in relation to the augmented reality content item (see [0075] to [0077]).

Conclusion
5.       Claims 1-20  are rejected.
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450


/KHANH Q DINH/Primary Examiner, Art Unit 2458